DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claim 19 was interpreted as a composition claim.  Claim 19 is withdrawn since it is not directed to a method of melt processing, and there is no special technical feature linking the claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1 the upper limit for the mean particle diameter is about 2 micrometer.  However, in claim 21 the upper limit is about 3.5 micrometer, which is broader than about 2 micrometer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 13-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) in view of Bhat et al. (2009/0111943).
Regarding claims 1, 2, 13-17, 20 and 21:  van de Grampel et al. teach a composition comprising 88.8 wt. % of a BPA polycarbonate homopolymers with a Mw of 20,000-25,000, 0.7 wt% of a flame retardant additive comprising Rimar salt and TSAN, 5 wt. of a non-binding glass fiber %, 5 wt% of Jetfine 3 CA Talc, 0.15 wt% of a phosphorous acid stabilizer, and 0.05 wt% of a phosphite stabilizer [Example 47].
 [Examples; Table 12].   Jetfine 3 CA talc has a meat particle diameter of 1.1 microns, as evidenced by Bhat et al. [0084].  van de Grampel et al. teach a VO flame 
van de Grampel et al.  fail to teach that the talc is surface modified.
However, Bhat et al. teach that when Jetfine 3 CA talc is surface modified with a polydimethylsiloxane based solution [0084 , 0090, 0091; Examples] provides improved properties, such as stability, the balance of modulus, ductility, and flow properties [0015].  Bhat et al. also teach that it provides a MAI of 75 to 125 J [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface modify the Jeftine 2 CA talc of van de Grampel et al. with a polydimethylsiloxane based solution as taught by Bhat et al. to provide improved properties, such as stability, the balance of modulus, ductility, and flow properties, and to provide a MAI of 75 to 125 J.
Regarding claim 3:  van de Grampel et al. teach that their talc has a particle size of about 1 to about 2 microns [0076].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 4, 5 and 7:  van de Grampel et al. teach a ratio of 1:1 [Table 12; Example 47].
	Regarding claim 6:  van de Grampel et al. teach a ratio of 2:1 [Examples 4, 6, 32, 50-52].

	Regarding claim 18:  van de Grampel et al. teach a polycarbonate with a Mw of 15,000 to 35,000 [0134].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) and Bhat et al. (2009/0111943) as applied to claim 1 above as evidenced by Nippon (T-595 Data Sheet).
van de Grampel et al. teach Nippon glass fibers T-595 [Examples].  T-595 is a non-bonding fiber with a diameter of 13.0 microns and a length of 3 ± 1 mm as evidenced by Nippon (page 1).


Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
The Applicant has alleged the unexpected result of a MAI rating energy at max force of 70 Joules or greater at 23.  This is not persuasive for the following reasons:

2)  The claims are not commensurate in scope with the data provided.  
3)  The results are expected.  Bhat et al. teach that surface modifying talc with a polydimethylsiloxane based solution provides improved physical properties.  Comparing the inventive and comparative examples of Bhat et al. demonstrates that the polyorganosiloxane-talc composite compositions show an improved MAI [0168; Table 4].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763